Citation Nr: 1733657	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertensive heart disease, ischemic heart disease and coronary artery disease.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to January 1977.  He is in receipt of multiple awards and medals, including the Bronze Star and Purple Heart, and has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Winston-Salem, North Carolina has since taken jurisdiction of this appeal.  

In July 2016, the Board remanded for additional evidentiary development.  The appeal is again before the Board for adjudication.


FINDING OF FACT

Coronary artery disease is presumed due to Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met. 	 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

CAD is listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116 (a)(1),(2), (f); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e).  The diseases listed at § 3.309(e), to include CAD, must have become manifest to a degree of 10 percent or more at any time after service.  	 38 C.F.R. 3.307 (a)(6)(ii).

The Veteran has confirmed service in the Republic of Vietnam; therefore, herbicide exposure is presumed.  The record demonstrates that the Veteran has been diagnosed with CAD.  In this regard, a November 2010 cardiology diagnostic study shows a diagnosis of mild coronary artery disease.  At that time, left ventricular dysfunction ejection fraction was 70 percent.  A July 2011 VA disability benefits questionnaire also noted the November 2010 diagnosis of very mild CAD.  

Moreover, an August 2016 VA examination shows that left ventricular ejection fraction is 47 percent and the METs are between 1 and 3, resulting in dyspnea.  Accordingly, as he is presumed to have been exposed to herbicides, and the CAD appears to have become manifest to a degree of 10 percent or more, his CAD is presumed to be service-connected.

ORDER

Service connection for CAD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


